NUMBER 13-16-00607-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                IN RE MARTE C. GUILLEN


                          On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                  Memorandum Opinion Per Curiam1

        Relator Marte C. Guillen, proceeding pro se, filed a petition for writ of mandamus

seeking (1) to compel the judge of the trial court to vacate the August 29, 2016 final

judgment in the underlying tax foreclosure case, and (2) to compel the assigned judge to

vacate a nunc pro tunc order denying relator’s motion to recuse or disqualify the judge of




         1 See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in

any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
the trial court.2 By motion for emergency stay, Guillen seeks to stay the final judgment in

this cause. Cameron County and La Feria Independent School District filed a response

to the motion for emergency stay.

        Mandamus is an extraordinary remedy. In re H.E.B. Grocery Co., L.P., 492 S.W.3d
300, 302 (Tex. 2016) (orig. proceeding) (per curiam). Mandamus relief is proper to correct

a clear abuse of discretion when there is no adequate remedy by appeal. In re Christus

Santa Rosa Health Sys., 492 S.W.3d 276 (Tex. 2016) (orig. proceeding). The relator

bears the burden of proving both of these requirements. In re H.E.B. Grocery Co., L.P.,
492 S.W.3d at 302; Walker v. Packer, 827 S.W.2d 833, 840 (Tex.1992) (orig. proceeding).

An abuse of discretion occurs when a trial court's ruling is arbitrary and unreasonable or

is made without regard for guiding legal principles or supporting evidence.                         In re

Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); Ford

Motor Co. v. Garcia, 363 S.W.3d 573, 578 (Tex. 2012). We determine the adequacy of

an appellate remedy by balancing the benefits of mandamus review against the

detriments. In re Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig. proceeding); In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex. 2004)) (orig. proceeding).


        2 This original proceeding arises from trial court cause number 2010-DCL-7786 in the 103rd District
Court of Cameron County, Texas. The Honorable J. Manuel Bañales was assigned to this cause under
section 74.056 of the Texas Government Code. See TEX. GOV’T CODE ANN. § 75.056 (West, Westlaw
through 2015 R.S.). The Honorable Ana Lisa Garza heard and denied the relator’s motion to recuse or
disqualify Judge Bañales.

         The July 12, 2016 order issued by Judge Garza denying relator’s motion to recuse or disqualify
Judge Bañales was rendered on a “form” order that was drafted as an order granting the motion. On this
form, Judge Garza struck through the word “granted” and interlineated in handwriting that the motion was
“denied,” annotating her change with her initials. However, the form order, signed by Judge Garza, retained
the printed phrase in its third paragraph that the “judge of this Court is hereby recused.” Judge Garza’s
October 3, 2016 provides that she “inadvertently and through a clerical error did not strike the third
paragraph of the order,” and that paragraph “is clearly inconsistent with and contradicts the ruling of the
Court.” The nunc pro tunc order corrected the original order to clarify that relator’s motion to recuse or
disqualify was denied.

                                                    2
       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not shown himself entitled to the

relief sought. Accordingly, we DENY the petition for writ of mandamus and the motion for

emergency stay. See TEX. R. APP. P. 52.8(a).

                                                               PER CURIAM

Delivered and filed the
7th day of November, 2016.




                                             3